338 F.2d 59
Leroy COOKS et al., Appellants,v.BROTHERHOOD OF RAILWAY CARMEN OF AMERICA, LOCAL NO. 991 and Local No. 783, and the Texas and New Orleans Railroad Company, Appellees.
No. 21293.
United States Court of Appeals Fifth Circuit.
October 19, 1964.
Rehearing Denied December 4, 1964.

Roberson L. King, Dent, King, Robinson & Wickliff, Houston, Tex., for appellants.
Hugh M. Patterson, Houston, Tex., for appellee, Texas & N. O. R. Co., Baker, Botts, Shepherd & Coates, Houston, Tex., of counsel.
Donald W. Fisher, Toledo, Ohio, H. L. Deakins, Jr., Houston, Tex., for appellees Brotherhood Ry. Carmen of America and Local Lodges Nos. 991 and 783 of Brotherhood Ry. Carmen of America; Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., Mulholland, Hickey & Lyman, Toledo, Ohio, of counsel.
Before WISDOM and GEWIN, Circuit Judges, and HANNAY, District Judge.
PER CURIAM.


1
The appellants (plaintiffs), a group of twenty-nine employees, sued The Texas and New Orleans Railroad Company (defendant) and Brotherhood of Railway Carmen of America, Local No. 991 and Local No. 783 (defendants) claiming discrimination against them on account of race with respect to certain rights or opportunities of promotion in their employment. The evidence was fully developed and the trial court made findings of fact and reached conclusions of law contrary to the contentions of the plaintiffs.


2
It is our conclusion that the evidence supports the facts found, and the legal conclusions reached are correct. The record fails to disclose error.


3
The judgment is affirmed.